The opinion of the Court was drawn up by
Shkpley J.
This is an action of assumpsit brought before the municipal court for the town of Bath, to recover compensation for the use and occupation of certain premises described. The general issue was pleaded and joined. The defendants filed a brief statement, in which they denied, that the plaintiff had any title to the premises, and alleged that they were the tenants of another person deceased, and that one of the defendant, being the widow of that deceased person, had occupied the same as tenant in dower. The case was removed to the district court, without any trial or judgment, because it was considered, that the title to real estate was brought in question.
In the district court the counsel agreed upon a statement of facts. It is now contended, that any previous irregularities or defects in these proceedings must be considered as thereby waived or cured.
To enable the Court to decide upon it, the agreed statement must appear to have been made in a case legally before the Court for its decision. The parties cannot, by their agreement, present a case to the Court for its decision in a manner not authorized by law.
It therefore becomes necessary to inquire, whether this case has come into this Court legally, and according to the provisions of the statutes regulating the jurisdictions of our legal tribunals. It is presented in this Court by an appeal from a judgment of the district court; but if that court had not cognizance of the action, this Court can obtain none by virtue of that appeal.
The statute, c. 116, <§> 1, gives the exclusive jurisdiction to justices of the peace of all civil actions, “ wherein the debt or damages demanded do not exceed twenty dollars; excepting *96real actions, actions of trespass on real estate, actions for the disturbance of a right of way or any other easement, and all other actions, where the title to real estate according to the pleadings or the brief statement filed in the case by either party, may be in question.” The last clause only can have any application to this and cases of the like kind. Provision is made in the third section for the removal of the actions excepted by that clause, and they are described as actions, in which “ the title to real estate is concerned or brought in question.” The municipal judge had in this case, the jurisdiction of a justice of the peace.
If the true construction of the statute be such as to allow all civil actions legally commenced before a justice of the peace to be removed without any trial, in which the title to real estate may be brought in question only in a collateral manner, it may include many actions, which, according to the former statute provisions, could not have been removed. In an action of trespass, for an assault and battery, the defendant, by a brief statement, may allege that it was committed in defence of his own freehold estate. In an action of trespass quare clausum, the defendant may in like manner deny the title and possession of the plaintiff, without alleging any title to be in himself or any other person. In actions of trespass, or of trover, or of replevin, the title to personal property may depend upon the title to real estate. In all actions brought to recover compensation for the use of real estate, the defendant by a brief statement may deny, that the plaintiff has any title without alleging the title to be in any other person. In all such cases the title is introduced in a collateral manner, and is used only as testimony to prove or disprove the issue. It is not put in issue by the parties. There can be no direct finding upon it. It cannot be affected by the judgment. Another and different matter is put in issue, and the judgment can only be upon it.
In the present case the only matter put in issue, is the right of the plaintiff to recover compensation for the use of the estate. That alone can be decided. He may or may not be entitled to recover, whether he have or have not any legal title to *97the premises, for the use of which the compensation is claimed. The defence proposed to be presented by the brief statement might as well have been presented without it under the general issue. The effect of the brief statement was only to indicate the testimony intended to be introduced, and the defence intended to be relied upon. The title to real estate cannot be considered as concerned or brought in question in the sense intended by the statute, when it is not put in issue by the pleadings or brief statement, and cannot be affected by the judgment.

Action dismissed.